Opinion
Per Curiam.
The appeals in these cases were perfected on August 11, 1911. Various extensions of time in which to file the transcripts in the appellate court were granted, and on March 15, 1912, the date to which the last extension ran, the transcripts were filed. Plaintiff, on March 14, 1912, filed in this court a copy of the judgment, undertaking, and notice of appeal, and the prpof of service thereon, and under rule 16 of this court (117 Pac. xi) and Section 554, L. O. L., moves the court for an affirmance of the judgments, on the ground that the appeals have been abandoned, as provided in subdivision 2 of such section. The appeals being perfected, the transcripts must be filed within 30 days thereafter. If the transcript is not filed within that time, the appeal shall be deemed abandoned and the effect terminated. But the trial court, or the judge thereof, or the Supreme Court, or a Justice thereof, may, by order, enlarge the time for filing the same; but such order shall be made within the time allowed to file the transcript, and shall not extend it beyond the term of the appellate court next following. The term began October 2d, and terminated at the latest before March 4, 1912, the beginning of the next term. The effect of the appeal, therefore, was terminated on or before March 4, 1912. Compliance with the conditions of this statute is jurisdictional, and plaintiff’s motions must be allowed.
The judgments of the trial court are affirmed.
Affirmed.